

Redacted
Exhibit 10.1


PRODUCT SUPPLY AGREEMENT


This Product Supply Agreement (this “Agreement”) is entered into as of May 30,
2007 (the “Effective Date”), by and between Aerogrow International, Inc, a
corporation, organized under the laws of Nevada and having its principal place
of business at 6075 Longbow Drive, Boulder, Colorado 80301 (“Supplier”), and
Global Infomercial Services, Inc., a corporation organized and existing under
the laws of Nevada and having its principal place of business at 10725 South
Cicero Avenue, Suite 201, Oak Lawn, Illinois 60453 (“Distributor”). Supplier and
Distributor are sometimes referred to individually as a “Party” and together as
the “Parties”.


INTRODUCTION
 
WHEREAS, Supplier owns or controls the right to manufacture, market, distribute,
and sell certain Product (as defined below) as well as use certain Marketing
Materials (as defined below) in connection therewith;
 
WHEREAS, Distributor sources products on behalf of other resellers and/or
distributors for resale in their home territories through multiple distribution
channels, such as Infomercials, direct response TV, TV home shopping,
telemarketing, direct mail, e-commerce, and print catalogs, and desires to be
appointed an exclusive reseller of the Product in the Territory (as defined
below);
 
WHEREAS, in connection with a willingness to grant Distributor an exclusive
appointment, Supplier agrees to grant to Distributor, and Distributor agrees to
accept, the exclusive rights to import, market, sell, and distribute the Product
in the Territory and use the Marketing Materials, with full rights to sublicense
through multiple channels such rights to the Product and the Marketing
Materials; and
 
WHEREAS, in connection with the foregoing, Supplier agrees to supply Distributor
with its requirements for the Product and Marketing Materials under the terms
and conditions set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, and in consideration of the covenants, obligations, terms,
and conditions set forth herein, the Parties hereby agree as follows:
 
AGREEMENT
 
1.  Definitions. In addition to any other terms defined elsewhere in this
Agreement, the following terms shall have the following meanings for the
purposes of this Agreement.
 

1.1.  
"Customer" means any third party or person who acquires a Product(s) directly
from Distributor or its Sublicensees in the Territories.

 

1.2.  
“Distribution Channel” means any and all sales channels in the Territory,
including, without limitation, retail, wholesale, direct response television,
Infomercials, home shopping, telemarketing, direct mail, e-commerce, print, and
any other channel of distribution.

 
1

--------------------------------------------------------------------------------


 

1.3.  
“Infomercial” means short and long form audio-visual commercials suitable for
television and Internet broadcasts used to market a Product.

 

1.4.  
"Intellectual Property" means patents (including patent applications,
registrations, continuations, divisions, and disclosures), copyrights (including
copyright applications and registrations), trade secrets, moral rights,
trademarks (including trademarks, service marks, trade dress, and trade names as
well as any applications or registrations therefor), know-how, and any related
or other rights and interests or other intangible assets recognized under any
laws, regulations, or international conventions, in any country or jurisdiction
in the world.

 

1.5.  
“Marketing Materials” means all packaging, manuals, instructions, tapes,
scripts, and advertising or promotional materials (in any medium or form)
relating to the Product, including, without limitation, any Infomercials, print,
radio and television advertisements, point-of-sale displays, and signage.

 

1.6.  
“Minimum Purchase Milestones” means the minimum purchase milestones set forth in
Exhibit G of this Agreement necessary in order to maintain exclusivity in the
countries identified in Exhibit G.

 

1.7.  
“Patents” means the international patent applications and resulting patents in
the Territory that Supplier has filed or will file, in Supplier’s sole
discretion, based on its U.S. patent applications relating to the Product,
including, without limitation, those listed in Exhibit A, as Exhibit A may be
amended by agreement of the Parties from time to time.

 

1.8.  
“Product” means collectively and individually the products and up-sells listed
in Exhibit B, as Exhibit B may be amended by agreement of the Parties from time
to time.

 

1.9.  
“Territory” means the countries listed in Exhibit C.

 

1.10.  
“Trademarks” means the trademarks, trade names, domain URLs, and/or logos,
whether registered or unregistered, relating to the Product, including, without
limitation, those listed in Exhibit A, as Exhibit A may be amended by agreement
of the Parties from time to time.

 
2.  Grant of Rights.
 

2.1.  
Appointment. For the Term, Supplier hereby appoints Distributor as the exclusive
reseller and distributor of the Product in the Distribution Channels to
Customers in the Territory. In connection with this exclusive appointment:

 

(a)  
Product Rights. Supplier hereby licenses to Distributor the exclusive right
within the Territory, including, without limitation, any rights in and to the
Patents, to market, display, promote, sell, import, export, and distribute the
Product purchased from Supplier pursuant to the terms of this Agreement in the
Distribution Channels in the Territory. Moreover, Supplier hereby licenses to
Distributor the sole right, including, without limitation, any rights in and to
the Patents, to use, evaluate, and modify the Product in the Territory in order
to suggest modifications and customizations with respect to use of the Product
in the Territory for the benefit of Customers. With respect to modifications to
the Product, all such modifications’ shall be subject to the approval of
Supplier, not to be unreasonably withheld, and any and all such modifications
shall become the property of Supplier. With respect to utilization of the
Product in the Territory, Supplier acknowledges that during the Term, subject to
the foregoing, Distributor shall have exclusive control over and shall be
responsible for marketing, sale, and distribution of the Product in the
Territory. Rights granted under 2.1(a) shall not include any trade secrets,
know-how or any other Intellectual Property of Supplier;

 
2

--------------------------------------------------------------------------------


 

(b)  
Trademark Rights. During the term of this Agreement, Supplier hereby licenses to
Distributor the exclusive right to use, affix, display and register the
Trademarks in connection with the importation, marketing, and distribution of
the Product in the Territory;

 

(c)  
Marketing Material Rights. During the term of this Agreement, Supplier hereby
licenses to Distributor the exclusiveright to use, copy, distribute, publicly
broadcast, modify, translate, prepare derivative works of, and otherwise exploit
the Marketing Materials in the Territory, including, without limitation, the
right to use the names, voices, endorsements, images, and likenesses of
performers appearing therein. Without limiting the foregoing, Distributor may
modify the Marketing Materials for use in the Territory and translate the
Marketing Materials into the languages used in the Territory. With respect to
modifications to the Marketing Materials, all such modifications’ shall be
subject to the prior written approval of Supplier, not to be unreasonably
withheld, and any and all such modifications shall become the property of
Supplier. Moreover, with respect to use of the Marketing Materials, Supplier
acknowledges that during the Term and subject to the foregoing, Distributor
shall have exclusive control over and shall be responsible for all promotion and
marketing of each Product and distribution of the Marketing Materials in the
Territory; and

 

(d)  
Right to Sublicense. Supplier expressly acknowledges that Distributor shall have
the exclusive right to sublicense further all of the foregoing rights identified
in Sections 2.1 (a) through (c) to its Sublicensees (as defined below) in the
Territory in order to carry on Distributor's rights under this Agreement, and
that any Sublicensee to which it sublicenses such rights shall be an intended
third party beneficiary with full rights to enforce the obligations of Supplier
hereunder in such countries in which such Sublicensee has received a sublicense.
Distributor shall, however, be required to notify Supplier in writing of all
such sublicenses within ten days of the date granted.

 

2.2.  
Appointment Limitations.

 

(a)  
Third Party Contracts. The foregoing licensing of rights (as set forth in
Section 2.1 above) do not give Distributor authority to bind Supplier to any
contract with any third party without the prior written consent of Supplier.

 

(b)  
Sublicense Rights. In accordance with the right to sublicense (as granted in
Section 2.1(d)), Distributor may further appoint sublicensees, subdistributors,
and resellers (together, "Sublicensees") in various parts of the Territory and
grant its Sublicensees such of its rights granted to Distributor by Supplier
under this Agreement, provided however, Distributor shall not be relieved of its
obligations hereunder. Accordingly, any use by Distributor of Sublicensees with
respect to the Product, Patents, Trademarks, or Marketing Materials shall be
subject to compliance with the terms and conditions of this Agreement.
Distributor shall cause each of its Sublicensees to enter into an agreement
containing terms and conditions no less restrictive than the terms and
conditions hereof regarding how a Sublicensee may (i) market, distribute, and
sell the Product in the Territory and (ii) handle, protect, and use the
Marketing Materials in connection with the Product. By its terms, no agreement
between Distributor and a Sublicensee shall survive termination of this
Agreement.

 
3

--------------------------------------------------------------------------------


 
3.  Term.
 

3.1.  
Test Phase. Once all relevant regulatory requirements relating to the Product
and Marketing Materials are satisfied and Global Infomercial Services has
received the master tape, script and other materials reasonably requested, an
initial purchase order for Product shall be immediately placed. In the event
relevant regulatory requirements relating to the Product and Marketing Materials
are not satisfied within one hundred and twenty days of the date of this
Agreement, the Parties shall review in good faith the status such approvals and
Supplier shall be entitled to terminate this Agreement if Supplier can
determine, in Supplier’s reasonable discretion, that the delays are due in part
to the actions, or lack of action, of Distributor. Within 8 weeks of the initial
purchase order being placed, a 28 day test period shall begin in Japan (the
“Test Phase”). Notwithstanding the foregoing, where required by local law, the
test will not begin until the Product is in the Distributor’s physical
possession. During the test, Global Infomercial Services through its
distributors shall conduct test marketing of the Product through such
Distribution Channels as Distributor, in its sole judgment, determines are
likely to have favorable sales results, and, Distributor shall have exclusive
control over and shall be responsible for all promotion, marketing and
distribution of the Product in the countries where the test is taking place.

 

3.2.  
Term. Upon conclusion of the Test Phase and so long as Distributor has not
elected to terminate this Agreement by written notice to Supplier, such notice
to be provided within fifteen days of the conclusion of the Test Phase, this
Agreement shall automatically continue for a period of one (1) year from the
date the Test Phase expires and thereafter automatically renew for additional
one (1) year periods until terminated as provided herein. Each twelve (12) month
period of this Agreement commencing with the first twelve (12) month period
beginning at the conclusion of the Test Phase shall be a “Contract Year”. The
period from the Effective Date until this Agreement is terminated shall be the
“Term".

 
4.  Fees, Prices, Ordering & Payment for Product.
 

4.1.  
No Fees. Distributor shall not owe to Supplier or any third party any fees,
royalties, payments, or revenue for use of the Marketing Materials, Trademarks
and Patents under this Agreement or for the associated rights licensed to
Distributor.

 

4.2.  
Product Prices. The purchase price for the Product shall be as set forth on
Exhibit B hereto (the “Purchase Price”). Supplier shall give Distributor no less
than sixty (60) days prior written notice of any increase in the Purchase Price,
which shall not be increased by more than five percent (5%) in any six (6) month
period, unless due to material, logistical, or production cost increases that
Supplier can reasonably document. Notwithstanding the foregoing, Supplier
acknowledges and agrees that Distributor has acted as a product sourcing
representative to Supplier for the benefit of other Sublicensees. Accordingly,
Distributor may add a margin to the price to be paid by its Sublicensees for the
Product. Supplier therefore agrees not to take any action that would interfere
with Distributor's pricing of the Product or its relationship with its
Sublicensees.

 

4.3.  
Product Orders. Distributor shall place all orders in writing to Supplier on
Distributor’s or its distributors' or resellers' behalf (each such order, an
“Order”). Orders may be submitted by fax or e-mail. All such Orders shall be
placed not less than forty five days from the requested shipping date if the
quantity of such orders are within the amount forecasted by Distributor pursuant
to Section 7.2 (b) or ninety days if the quantity of such orders exceed the
amount forecasted by Distributor pursuant to Section 7.2 (b) Upon acceptance of
the Order by Supplier as provided in Section 4.4, Supplier shall issue to
Distributor a pro forma invoice for the Product.

 
4

--------------------------------------------------------------------------------


 

4.4.  
Order Acceptance. Promptly after receiving an Order, Supplier shall immediately
accept or reject the same in writing. If Supplier fails to accept and reject an
Order within seven (7) days from the date of such Order, the Order shall be
deemed accepted by Supplier. When accepting an Order, Supplier shall confirm to
Distributor, among other things, the Purchase Price and the expected shipping
date for the Product (the “Shipping Date”). Supplier may not change the expected
Shipping Date by more than fourteen (14) days without Distributor's prior
approval, and any changes to the Purchase Price shall be done in accordance with
the requirements of Section 4.2 above. If Supplier at any time changes the
Shipping Date and such change is not reasonably acceptable to Distributor,
Distributor may cancel the Order without prejudice to any other remedies
Distributor may have against Supplier for breach of this Agreement.

 

4.5.  
Payment and Shipping. Distributor shall pay Supplier for the Product in
accordance with the terms set forth in Exhibit D. Shipping terms are also set
forth on Exhibit D. Supplier shall ship the Product directly to the location
designated in the Order. The consignee on the Bill of Lading shall be as
designated by Distributor on the Purchase Order. Supplier will use all
commercially reasonable efforts to ship the Product on or before the Shipping
Date. If the Product is not shipped within three (3) weeks after the Shipping
Date, Distributor may, at its sole option, cancel the Order and Supplier shall
promptly refund to Distributor any monies paid to Supplier for such Order, if
any.

 

4.6.  
Supply Obligations.

 

(a)  
Product. Supplier shall supply to Distributor all Product ordered on behalf of
Distributor. Moreover, Supplier shall make all reasonable efforts to meet
Distributor’s supply and delivery needs even if the quantity of Product ordered
exceeds the amount previously forecasted.

 

(b)  
Marketing Materials. For Marketing Materials not included as part of the
Product, Supplier shall faithfully print and provide Distributor at Supplier’s
actual costs with sufficient copies of the Marketing Materials as reasonably
requested by Distributor for use by Distributor and its Sublicensees to market
and sell the Product in the Territory. Supplier shall not make any revisions or
modifications without the prior written consent of Distributor, which shall not
be unreasonably withheld. Distributor shall have the right, upon request, to
request changes and modifications to the Marketing Materials in order to
customize and localize such Marketing Materials for use in the Territory. In
such event, Supplier shall then provide current Marketing Materials to
Distributor for use in the Territory, including, without limitation, any new
versions customized for the Territory (as directed by Distributor). Upon
request, Supplier shall also provide to Distributor a letter of release from
each performer appearing, named, or speaking in any Marketing Materials,
authorizing Distributor’s and its Sublicensees' use of each such performer’s
name, voice, endorsement, image and likeness without further compensation.

 
5

--------------------------------------------------------------------------------


 

4.7.  
Title and Risk of Loss. Title and risk of loss to the Product shall pass from
Supplier to Distributor pursuant to the applicable shipping terms agreed by the
Parties and provided in Exhibit D hereto.

 

4.8.  
Currency. Unless otherwise provided, all dollar amounts set forth in this
Agreement and any Exhibit shall refer to United States Dollars.

 

4.9.  
Taxes. Any and all amounts payable hereunder by Distributor under Section 4 do
not include any government taxes (including without limitation sales, use,
excise, and value added taxes) customs, tariffs, or duties imposed by any
governmental agency that are applicable to the import, or purchase of the
Product (other than taxes on the net income of Supplier), and Distributor shall
bear all such taxes, customs, tariffs, and duties..

 

4.10.  
Costs. 

 

(a)  
Translation. At its own cost and expense, Distributor shall translate the
Marketing Materials for its use in the Territory. For Marketing Materials
intended to be included as part of the Product(s) sold by Distributor to
Customers, Distributor may provide the localized version to Supplier, and
Supplier, at its sole cost, will print and package the localized version with
the Product and otherwise provide Distributor with all necessary copies of the
translated version of the Marketing Materials (as required by this Agreement).
With respect to any modifications made by Distributor to the Marketing Materials
in order to customize or translate them for use in the Territory, the Parties
agree that if the cost of production of the localized version is substantially
higher than the cost of the production of the original versions of the Marketing
Materials provided to Distributor, the Parties will negotiate in good faith to
apportion the increased cost between Supplier and Distributor.

 

(b)  
Recordation Costs. The expenses associated with recordation of the licenses
granted under this Agreement whether by way of the filing of this document or
through the use of a separate recordable instrument shall be borne by
Distributor. Distributor shall furnish to Supplier within ten days of their
filing a written copy of all such filings recorded.

 
5.  Specifications, Quality & Inspection.
 

5.1.  
Specifications. The Parties shall agree on detailed, written specifications for
each Product supplied hereunder that shall include not only the design,
materials and attributes of the Product, but any and all quality and testing
standards, labeling, packaging, manuals and instructions provided in connection
with the Product (for each Product, the “Specifications”). In that Distributor
will expend considerable resources to meet the regulatory requirements of the
Territory and to localize the Marketing Materials based upon the Specifications,
it is agreed that the Specifications shall be “frozen” for all major and
critical components and materials and that any proposed changes will be
submitted by Supplier to Distributor for consideration. No changes will be
implemented without Distributor’s prior written consent, which shall not be
unreasonably withheld. In any case, Supplier must give sufficient notice of any
proposed changes so that Distributor may, at their sole discretion, elect to
cease distribution of the Product and have sufficient time within which to
arrange for an orderly wind down of sales.

 

5.2.  
Accepted Quality Level. The Parties shall establish quality check criteria for
all Product to ensure compliance with the Specifications, including the
establishment of outward and inward bound Product inspection procedures with an
accepted quality level (“AQL”) as set forth in Exhibit E. Any Product not in
conformance with its Specifications and/or meeting the AQL shall be deemed
defective.

 

5.3.  
Goods-Outward Inspection. Supplier shall arrange for inspection of all outbound
Product against the Specifications and the AQL and remove from shipment all
defective units. Supplier shall insure that inspection records are kept and
maintained and shall provide a copy to Distributor upon request. Upon reasonable
prior notice, and without prejudice to any other Product inspections rights to
which Distributor may be entitled, Distributor shall have the right to inspect
Product prior to pick-up at Supplier’s or its manufacturer’s facility.
Distributor may remove from the shipment any defective units. Supplier shall
promptly make available to Distributor a one-for-one replacement for such
defective units with Product that meets the Specifications or, as requested by
Distributor, credit the amount represented by such units to payment of the next
purchase order. At any time or times after the conclusion of the Test Phase and
upon reasonable prior notice, Distributor shall also have the right to inspect
and audit the quality control and inspection processes used at Supplier’s or its
manufacturer’s facilities and manufacturing sites.

 
6

--------------------------------------------------------------------------------


 

5.4.  
Goods-Inward Inspection. As further provided in Exhibit E, Distributor may
promptly inspect Product shipments upon arrival at the location designated in
the Order to ensure that such Product complies with the Specifications and AQLs.
Distributor shall give written notice to Supplier of any minor or major defects
that it discovers or finds and shall reasonably describe the nature of such
defects. Distributor shall also give written notice to Supplier of any minor or
major defects that are noted by Distributor’s Customers, resellers, or
distributors, or discovered by Distributor after the goods-inward inspection. As
set forth in further detail in Exhibit E and at Distributor's option, defective
goods shall be repaired or replaced or Distributor shall receive a credit for
the defective units to be applied towards the next purchase order. At Supplier’s
request, Distributor will provide reasonable support, evidence, or proof for the
claimed defect as Supplier may request in writing, for example, photographs or
samples.

 

5.5.  
Packaging. At Distributor’s reasonable request, Supplier shall at its sole cost,
not to exceed Supplier’s current costs, customize and modify packaging, product
materials, construction and other features of the Product packaging specifically
for the Territory, using information supplied by Distributor in the required
format.

 

5.6.  
Product Recall. In the event that a partial or total recall is imposed in the
Territory by a governmental body with respect to the Product, all costs and
expenses incurred by Distributor and its distributors and resellers as a result
of the recall will be the responsibility of the Supplier, and Supplier will
indemnify and hold Distributor and its Sublicensees harmless with respect to any
claims resulting from the recall.

 
6.  Intellectual Property.
 

6.1.  
Trademarks. As between Supplier and Distributor, Supplier shall own all right,
title and interest in the Trademarks. Distributor agrees that it will not
challenge the title of any rights of Supplier in and to the Trademarks or make
any claim or take any action adverse to Supplier’s rights therein. Both Parties
agree that they will not challenge the validity of this Agreement. Distributor
further agrees that all use by Distributor or its agent of the Trademarks or
domain name shall inure to the benefit of Supplier. Moreover, Distributor shall
use the Trademarks in accordance with the written use guidelines provided by
Supplier or as otherwise agreed by the Parties. Nothing contained in this
Agreement shall be construed as an assignment or grant to the Distributor of any
right, title or interest in or to the Trademarks, and all rights relating
thereto are reserved by Supplier except for the license granted hereunder to the
Distributor of the right to use the Trademarks only as specifically and
expressly provided herein.

 

6.2.  
Maintenance of Supplier Intellectual Property Rights. In connection with
Distributor's exclusive appointment and in recognition of the resources
Distributor will invest in the marketing and sale of the Product in the
Territory, Supplier, at its sole discretion, shall use its best efforts to take
all steps necessary at its own expense to maintain the rights to the Patents and
Trademarks associated with the Product by, among other things, filing for,
prosecuting, and maintaining any necessary applications and/or registrations for
the Patents and Trademarks in the Territory. Distributor agrees to provide
Supplier with reasonable assistance, at Supplier's expense, to file for,
register, and otherwise record Supplier's Intellectual Property rights and
Distributor's licensee rights in and to the Product and Marketing Materials in
the Territory. To the extent Supplier fails to maintain the Intellectual
Property rights associated with the Product and Marketing Materials in the
Territory, Distributor shall have the right but not the obligation to maintain
such Intellectual Property rights on behalf Supplier and at the expense of the
Distributor by, among other measures, renewing the registration of the Patents
and Trademarks in the Territory.

 
7

--------------------------------------------------------------------------------


 

        6.3
Defense of Supplier Intellectual Property Rights. Each Party shall inform the
other Party of any possible infringement, misappropriation, or violation by a
third party of which either Party becomes aware of Supplier’s Intellectual
Property rights, including, without limitation, any duplication of the Product
(including any part, component, or feature thereof), the Marketing Materials, or
the Patents and Trademarks. Supplier may take all commercially reasonable steps
and measures to defend and enforce Distributor’s exclusive rights in and to the
Patents and Trademarks as well as Distributor's rights to exclusively use,
import, market and sell the Product and the Marketing Materials in the
Territory. Supplier may also take all commercially reasonable steps and measures
to stop importation into, and the sale of counterfeit and unauthorized goods and
the unauthorized use of the Product and/or Marketing Materials as well as the
Trademarks in, the Territory including (i) tracking the source of unauthorized
Product or Marketing Materials, (ii) sending cease and desist letters to,
terminating supply to, or terminating distribution rights of third parties
marketing, selling, and/or distributing unauthorized Product or Marketing
Materials, and (iii) commencing legal or administrative actions against
infringers in the country of manufacture of such counterfeit or unauthorized
goods. Supplier acknowledges that Distributor and its Sublicensees shall have no
liability to Supplier with regard to counterfeit or unauthorized goods or
unauthorized Marketing Materials entering the Territory as a result of actions
of third parties other than the Distributor or Distributor’s sub-licensees. In
addition, provided that Distributor has first offered to Supplier the
opportunity to take action and Supplier has declined the offer or not taken
action within five (5) days of receiving notice from Distributor, Supplier also
hereby grants to Distributor and/or its Sublicensees the right, in Distributor's
or its Sublicensees’ sole discretion, to take action to stop the importation or
use of unauthorized or counterfeit Product or Marketing Materials into the
Territory. Supplier shall support and cooperate with Distributor’s (and its
Sublicensee’s) efforts to stop the importation or use of unauthorized or
counterfeit Product or Marketing Materials into the Territory, including but not
limited to executing and delivering such documentation as may be necessary or
helpful in this regards (such as a power of attorney to enforce rights with
respect to the intellectual property, or, for Japan, by executing and delivering
a letter to Distributor designating Distributor’s sublicensee as the registered
exclusive licensee (senyo-shiyo kensha, or senyo-jisshi kensha) of the
Trademarks and Patent rights in the Territory, as applicable. A sample of the
senyo-shiyo kensha letter is attached hereto as Exhibit F. Distributor or one of
its Sublicensees shall be entitled to record such designation at the appropriate
government office.) To the extent Distributor or one of its Sublicensees takes
action to protect, enforce and defend the Intellectual Property rights
associated with the Product and Marketing Materials, Distributor may seek, in
addition to any other rights and remedies to which it is entitled, including,
any indemnification by Supplier, recovery of its costs from the alleged
infringer and Supplier shall be entitled to all of the excess recovered in the
enforcement action. Any award, or portion of an award, recovered by Supplier in
any such action or proceeding commenced by the Supplier shall belong solely to
Supplier, once Distributor and its Sublicensees have recoved their costs and
expenses in bringing the action or proceeding and damages from the
infringement..

 

        6.4
Distributor's Reservation of Rights. Distributor reserves all rights in and to
its Intellectual Property, information, and materials not related to the Product
and nothing herein shall grant to Supplier any right to use such Intellectual
Property, information, and materials of Distributor.

 
7.  Responsibilities.
 

7.1.  
Supplier Covenants & Responsibilities.

 

(a)  
Exclusivity. During the Term, Supplier shall not sell, distribute, or otherwise
market, approach, or actively enter into any negotiations with a view to
selling, distributing, or marketing, the Product, or any product that is a
knock-off of or confusingly similar to the Product, to any third party or person
which Supplier knows or has reason to know, does or intends to market, promote,
distribute, advertise, or sell such Product, or any part or component of the
Product, or a competitive or “knock-off” product, in the Territory. Supplier
further agrees for the Term not to assign its import license or otherwise
authorize any third party or person to use its import license to import any
Product into the Territory.

 
8

--------------------------------------------------------------------------------


 

(b)  
Insurance. During the Term and for not less than three (3) years following the
expiration or termination of this Agreement, Supplier shall, or Supplier shall
cause the Product owner or Product manufacturer to, maintain comprehensive
general liability insurance, including, without limitation, product liability
insurance providing coverage against, but not limited to, all forms of liability
for any injury, loss, or damage relating to the Product, in an amount of not
less than One Million Dollars ($1,000,000) per occurrence, Five Million Dollars
($5000,000) annual aggregate. The insurance will be written on an occurrence
policy form with an insurance company with a current rating of A, XII, or
better. Supplier shall, or Supplier shall cause the Product owner or Product
manufacturer to, arrange for its insurance policies to be in force from the
Effective Date and endorsed to include Distributor and its Sublicensees as well
as its affiliates and their respective officers, directors, employees and agents
as additional insureds thereunder. Such endorsement will stipulate that the
required coverage will not be reduced or canceled without thirty (30) calendar
days' prior written notice to Distributor. Such endorsement will also stipulate
that it is the primary coverage and any other insurance in force for the
additional insureds will act as excess coverage only, and Distributor will not
be required to contribute in the payment of any claim made thereunder to the
extent of the limits of liability afforded by Supplier’s insurance. Evidence of
such required insurance coverage will be supplied to Distributor within thirty
(30) days of the Effective Date and at any time upon request during the Term.

 

(c)  
Regulatory Compliance. Supplier shall ensure that the Product and the Marketing
Materials are market-ready as necessary to meet the regulatory requirements of
the Territory. If Supplier does not or fails to do so, then at Supplier’s
expense, Distributor may, but shall not be required to, make the Product and the
Marketing Materials market-ready as necessary to meet the regulatory
requirements of the Territory.

 

7.2.  
Distributor Covenants and Responsibilities.

 

(a)  
Performance. Distributor shall perform its obligations hereunder with the skill
and care of a professional provider of like services.

 

(b)  
Marketing. For the Term, Distributor shall (i) use commercially reasonable
efforts to market and sell the Product in the Territory; (ii) submit to
Distributor non-binding sales forecasts at least five (5) days prior to the
beginning of each Contract Year quarter; (iii) not make any representations or
give any warranties concerning the Product which are false or misleading in any
way or go beyond those warranties and representations made by Supplier in this
Agreement and/or the Marketing Materials for the Product; and (iv) refrain from
selling any Product to any entity outside the Territory or to any entity who
Distributor reasonably believes may resell, export or use the Product outside
the Territory and refer to Distributor any inquiries regarding the purchase or
sale of any Product coming from outside the Territory.

 

(c)  
Advertising. At its sole cost and expense, Distributor shall prepare and place
any and all advertising of any nature with respect to the Product in the
Territory. Supplier retains the right to review and revoke all such
advertisement or promotion of the Product in the Territory, such right to be
reasonably exercised.

 

(d)  
Quality Standard. Distributor shall maintain the highest quality and standards
of the Product and shall exercise its best efforts to safeguard the good will
established by the Trademarks. Distributor shall take all necessary steps, and
all steps reasonably requested by Supplier, to prevent or avoid any misuse of
the Trademarks by any of its contractors, distributors or other resources.

 
9

--------------------------------------------------------------------------------


 
8.  Representations and Warranties. 
 

8.1.  
Mutual. Each Party represents and warrants to the other Party the following

 

(a)  
 Power and Authority. That it has the right, power and authority to enter into
this Agreement and has not entered into any agreement with any third party or
person that conflicts with its respective obligations hereunder or the rights
granted to the other Party herein.

 

(b)  
Notice of Complaints and Claims. If at any time either party learns of any
complaints involving consumers being injured by use of a Product or learns of
any actual or threatened claims, lawsuits or proceedings by consumers regarding
Product safety, efficacy or functionality, such party shall promptly inform the
other of the same.

 

(c)  
Survival. All representations and warranties of either party both expressed and
implied survive the termination or expiration of the Agreement, inspections,
acceptance and payment.

 

8.2.  
Supplier. Supplier represents and warrants to Distributor the following:

 

(a)  
Specifications and Requirements. The Product will correspond in quality,
function, design and manufacture with the Specifications and the sample Product
supplied to and approved by Distributor, or, if modified to conform to legal or
regulatory requirements, then the modifications agreed to by the Parties.

 

(b)  
Defects. The Product is free from defects in design, material and workmanship.

 

(c)  
Quality. Product shall be new and not used, reconditioned, refurbished or the
like unless otherwise specified.

 

(d)  
Safety. The Product is safe for its intended purpose and use, under conditions
of normal use and service.

 

(e)  
Product Liability. Supplier has no knowledge of any product liability claims
being made or threatened in any country or jurisdiction concerning the safety or
use of the Product.

 

(f)  
Functionality. The Product fulfills the description of any quality or function
ascribed to the Product in Marketing Materials or packaging supplied or approved
by the Supplier, and the Marketing Materials contain no representation or
statement about any feature, result or functionality of the Product that is
false, inaccurate or materially incomplete.

 

(g)  
Manufacturer's Warranty. For the warranty period set out in the manufacturer’s
warranty for the Product, which shall be no less than one (1) year, if a faulty
Product is returned to the Distributor by a consumer, the Supplier will repair,
replace or refund the faulty Product in a timely manner.

 

(h)  
Title and Compliance with Laws. The Product delivered to Distributor shall be
free of any encumbrance or adverse claim and the importation, sale or use of the
Product shall not contravene any law or regulation, nor infringe, violate, or
misappropriate the patent, trademark, copyright or other Intellectual Property
right of any third party.

 
10

--------------------------------------------------------------------------------


 

(i)  
Authority. Supplier has all the necessary rights, consents and licenses to grant
the licenses and rights to Distributor and its Sublicensees and to authorize and
permit Distributor and its Sublicensees to perform their services and fulfill
their responsibilities under this Agreement.

 

8.3.  
Distributor Warranties. Distributor hereby represents and warrants to Supplier
the following:

 

(a)  
Experience. Distributor has experience and knowledge in the sale and
distribution of direct response TV products.

 

(b)  
Resources. Distributor has adequate resources and experience to fulfill all of
its obligations under this Agreement.

 

(c)  
Authority. Distributor has all the necessary rights, consents and licenses to
grant the licenses and rights to its Sublicensees and to authorize and permit
its Sublicensees to perform their services and fulfill their responsibilities
under this Agreement.

 
9.  Indemnity.
 

9.1.  
Mutual. Each Party shall be liable for and shall indemnify, defend, and hold the
other harmless against any liability, damages, or loss from any claims, actions,
suits, judgments, proceedings, demands, recoveries or expenses, including, but
not limited to, reasonable attorneys’ fees, arising out of, based on, or caused
by any breach of its respective representations and warranties contained in this
Agreement or which may otherwise arise as a result of the gross negligence or
the willful actions or inactions of the indemnified party.

 

9.2.  
Supplier. Supplier shall be liable for and shall indemnify, defend and hold
harmless each of Distributor and its parent company and its subsidiaries and
affiliates, and their respective directors, officers, employees, resellers,
distributors, Customers and agents from and against all reasonable costs
(including, without limitation, reasonable attorneys’ fees) in connection with
any claim, suit or other proceeding made, threatened or initiated by a third
party (i) under Intellectual Property laws, product descriptions, trade
practices law, or product liability laws of any country or (ii) with respect to
any Product recalls or problems that arise therefrom.

 

9.3.  
Distributor. Distributor shall be liable for and shall indemnify, defend and
hold harmless Supplier and its directors, officers, employees, and agents from
and against all reasonable costs (including, without limitation, reasonable
attorneys’ fees) in connection with any claim, suit or other proceeding made,
threatened or initiated by a third party under Intellectual Property laws
resulting solely from Distributor’s or Sublicensee’s modifications of or
additions to the Product or the Marketing Materials, or resulting from any act,
omission, negligence or performance under this Agreement by the Distributor, or
its Sublicensees or agents.

 
11

--------------------------------------------------------------------------------


 

9.4.  
Limitation of Liability. In no event shall either Party be liable to the other
Party or any other Person for any indirect, punitive (to the fullest extent
permitted by applicable law), special, consequential or incidental damages,
however caused and on any theory of liability arising out of this agreement, and
whether or not such Party has been advised of the possibility of such damage.
These limitations shall apply notwithstanding any failure of essential purpose
of any limited remedy provided herein. Notwithstanding the foregoing provisions
of this Section 9.4, the foregoing limitations of liability set forth in this
Section 9.4 shall not apply to liability arising under Sections 5.6, 9.1, 9.2 or
9.3 and shall not affect the remedies expressly provided in Section 12.2(e).

 
10.  Termination.
 

10.1.  
Termination. Either Party may terminate this Agreement immediately upon written
notice of termination served upon the other Party if (a) the other Party has
materially breached this Agreement and has failed to remedy the breach within
thirty (30) days after written notice thereof; (b) the other Party ceases to do
business, or otherwise terminates its business operations; (c) the other Party
becomes insolvent or seeks protection under any bankruptcy, receivership,
creditors arrangement, or comparable proceedings

 

10.2.  
Effect of Termination.

 

(a)  
Termination for Breach. In the event of termination of this Agreement, this
Agreement shall terminate, in full or with respect to a specified Product,
without the need for further action by either Party, but shall not terminate, by
implication or otherwise, any other agreement among the Parties. Such right of
termination shall be in addition to such other rights and remedies as the
terminating Party may have hereunder or under applicable law. Subject to the
Sell-Off rights provided herein and excluding any indemnification obligations
owed by Supplier (with such indemnification obligations to survive the
termination of this Agreement), all rights granted to Distributor by Supplier
under this Agreement shall terminate upon the termination of this Agreement.

 

(b)  
Inventory. Upon expiration or termination of this Agreement for any reason,
whether in full or with respect to a specified Product, for six (6) months from
the date of such expiration or termination (the “Sell-Off Term”), Distributor
shall have the non-exclusive right to sell the Product and use the Marketing
Materials to close out and exhaust its inventory, including Product in transit
to Distributor. Notwithstanding the foregoing, Supplier may elect to repurchase
all inventories of the Product held by Distributor at Distributor’s cost and
Distributor’s right to a Sell-Off Term would terminate.

 

(c)  
License Rights. Upon expiration of the Sell-Off Term, all relevant rights and
licenses granted to Distributor hereunder shall immediately terminate and
Distributor shall stop all use of the Trademarks and Marketing Materials.
Distributor agrees to cooperate fully and in good faith with Supplier and to
execute such documents as Supplier reasonably requests for the purpose of
securing and preserving Supplier’s rights in and to the Patents, Trademarks and
Marketing Materials in the Territory.

 
12

--------------------------------------------------------------------------------


 

(d)  
No Additional Compensation. When this Agreement is terminated for reasons other
than for an uncured breach, each Party shall not be entitled to any
compensation, damages, payment, for goodwill that has been established,
severance pay, or any amount for any cause by reason of the termination or
expiration of its rights under this Agreement (in whole or in part) pursuant to
the terms of this Agreement despite any applicable law to the contrary. In such
cases, each Party hereby irrevocably waives and renounces any claim for
compensation, damages or other legal or equitable relief which such Party may
hereafter be entitled to assert against the other Party under the laws in the
Territory, or any political subdivision thereof, or the applicable laws of any
other country, by reason of such termination or expiration, or by reason of the
termination or expiration of any relationship resulting from this Agreement or
any course of dealing at any time between the Parties, arising under any such
laws.

 
11.  Confidentiality.
 

11.1.  
Non-Disclosure. For the Term, and period of two (2) years thereafter, each Party
shall hold in trust and confidence for the other Party all Confidential
Information (as defined below) disclosed to the receiving Party at any time
during the Term and neither Party shall disclose such Confidential Information
to any third party except as expressly permitted by this Agreement. For purposes
of this Agreement, a Party’s attorneys and accountants shall not be considered
as third parties. “Confidential Information” means any information that is
marked or identified as “Confidential” prior to its disclosure or if any
information is not so marked or is disclosed orally or visually, identified as
confidential within thirty (30) days after such of disclosure.

 

11.2.  
Exceptions. Confidential Information shall not include any information disclosed
by a Party hereunder which (i) is already known to the receiving Party prior to
the date of disclosure; (ii) is rightfully received by the receiving Party in
the routine course of business from a third party; (iii) is approved for release
or publication by written authorization of the disclosing Party; (iv) is
independently developed by a Party through no breach of this Agreement; or (v)
has become generally available to the public through no act of the receiving
Party.

 

11.3.  
Limitations on Use; Return of Information. All Confidential Information
disclosed to a Party hereunder is, and shall remain, the sole property of the
disclosing Party. Upon termination or expiration of this Agreement (but subject
to the Sell-Off rights set forth in this Agreement), each Party shall cease use
of all Confidential Information of the other Party, and shall promptly destroy
or return to the disclosing Party, all such Confidential Information upon
written request.

 
12.  General Provisions.
 

12.1.  
Third Party Beneficiaries. Supplier acknowledges that Oak Lawn Marketing, Inc.,
Vector Direct Limited, and Vector Versandhandels GmbH, each of which has been
designated by Distributor as Sublicensee for the Product in certain countries in
the Territory, are third party beneficiaries to this Agreement with respect to
the grant of rights to Distributor hereunder, including, without limitation, the
right to receive Product, the right to inspect the Product for compliance with
the Specifications and AQL, the right to maintain and enforce the Intellectual
Property rights in and to the Product and Marketing Materials as well as the
Patents and Trademarks, Supplier's covenants and responsibilities, including,
without limitation, Supplier's insurance obligations, Supplier representations
and warranties, and Supplier's indemnification obligations. Supplier
acknowledges that Oak Lawn Marketing, Inc., Vector Direct Limited, and Vector
Versandhandels GmbH shall have the right to assert all such rights against
Supplier directly, and Supplier shall not raise as a defense that Oak Lawn
Marketing, Inc., Vector Direct Limited, and Vector Versandhandels GmbH are not
Parties to this Agreement.

 
13

--------------------------------------------------------------------------------


 

12.2.  
Dispute Resolution.

 

(a)  
Governing Law. This Agreement is governed by the laws of the State of Nevada
without regard to the principles of conflicts of law.

 

(b)  
Disputes. Prior to initiating any proceeding in accordance with this Agreement,
the Parties hereto agree to attempt to resolve any dispute arising in connection
with this Agreement (a “Dispute”) promptly, equitably and in a good faith
manner. To this end, each of Supplier and Distributor shall designate in writing
to the other Party a representative who shall be authorized to resolve by an
agreement among them any Dispute and, unless otherwise expressly provided
herein, to exercise the authority of such Party to reach such an agreement.
Either Party may change its representative from time to time by written notice
to the other Party. If for any reason any Dispute is not resolved among the
Parties within thirty (30) days from the date on which one Party receives
written notification from the other Party that a Dispute exists, then, subject
to Section 12.2(e), such Dispute shall be settled exclusively and finally by
arbitration in accordance with Section 12.2(c) and (d) hereof.

 

(c)  
Arbitration. Arbitration between the Parties shall be held and finally settled
in Reno, Nevada, and shall be conducted pursuant to the commercial Rules of the
American Arbitration Association in force when the arbitration commences. The
arbitration shall be conducted before an arbitral tribunal composed of three (3)
arbitrators. Each Party shall, within twenty (20) days after the mailing of the
initiating notice, choose one (1) arbitrator. Unless the Parties agree on the
third arbitrator within ten (10) days after each of the Parties has selected an
arbitrator, the two (2) arbitrators chosen shall, within thirty (30) days after
the mailing of the initiating notice, select a third arbitrator. A person shall
be ineligible to be the neutral arbitrator if he/she (or any of his/her
affiliates) is an affiliate of, vendor or service provider to, or customer of,
any Party or its affiliates. Unless otherwise agreed to by the Parties, any
arbitrator must be a licensed attorney who has practiced international trade and
contracts law for at least ten (10) years, and shall be chosen by the Parties
within fifteen (15) days from lists of qualified persons provided by the
American Arbitration Association.

 

(d)  
Procedure. The arbitration shall be conducted in the English language. All
documents submitted in connection with such proceeding shall be in the English
language or, if in another language, accompanied by a certified English
translation. This Agreement and the rights and obligations of the Parties shall
remain in full force and effect pending the award in such arbitration
proceeding, which award, if appropriate, shall determine whether and when any
termination shall become effective. The arbitration award shall be final and
binding on the Parties. Judgment on the award may be entered by any court having
jurisdiction over the Party against whom enforcement is sought.

 
14

--------------------------------------------------------------------------------


 

(e)  
Injunctive Relief. Notwithstanding the foregoing, each Party acknowledges and
agrees that any breach, threatened or actual, by the other Party of any
representations, warranties, or covenants expressly set forth herein that relate
to the Parties' confidentiality obligations or to each Party's respective
Intellectual Property rights under this Agreement, including, without,
limitation, Distributor's exclusive and sole license rights, will cause
irreparable injury and that such injury would not be quantifiable in monetary
damages alone. Accordingly, each Party acknowledges and agrees that the other
Party would not have an adequate remedy at law and shall otherwise be entitled,
in addition to other available remedies, to seek and be awarded an injunction or
other appropriate equitable relief from a court of competent jurisdiction
restraining any breach, threatened or actual, of each Party's respective
representations, warranties, or covenants. In connection with this
acknowledgment, each Party hereby waives any requirement that a Party post any
bond or other security in the event any injunctive or equitable relief is sought
by or awarded to such Party to enforce its rights under this Agreement.

 

12.3.  
Exclusion of Law. The application of the 1980 UN Convention on Contracts for The
International Sale of Goods to any transaction hereunder is hereby expressly
excluded.

 

12.4.  
Relationship of the Parties. The Parties are independent contractors. Nothing in
this Agreement shall be construed to constitute the Parties as principal and
agent, employer and employee, franchiser and franchisee, partners, joint
venturers, affiliates, co-owners or otherwise as participants in a joint
undertaking. The Parties shall not be jointly or severally liable for any breach
of this Agreement by any other Party. Each of Distributor and its Sublicensees
as well as Supplier shall each be individually responsible and liable for
performance of its respective obligations under this Agreement.

 

12.5.  
Assignment. Except for Distributor's right to sublicense as set forth in this
Section 2.1(d), neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any Party without the prior written
consent of the other Parties, which consent shall not be unreasonably withheld.

 

12.6.  
Publication, Press Releases. Each Party shall send the other Party a copy of any
draft press release that refers to the other Party, for advance approval before
release. Approvals will not be unreasonably withheld, and shall be provided on a
timely basis.

 

12.7.  
Interpretation. All Recitals and all Exhibits attached to this Agreement
constitute an integral part of this Agreement. The definitions of this Agreement
shall apply to all Exhibits. The headings of sections and subsections of this
Agreement are inserted only for the purposes of convenience and they shall not
be construed as to affect the scope, meaning or intent of the provisions of this
Agreement or any part or portion thereof, nor shall they otherwise be given any
legal effect. Unless the context clearly requires otherwise, any word used in
the singular shall include, where appropriate, the plural and vice versa. The
terms “include” and “including” shall be deemed to be followed by the words
“without limitation,” whether or not so followed. The interpretation of this
Agreement shall not be construed against either Party.

 
15

--------------------------------------------------------------------------------


 

12.8.  
Notices. Any and all notices, requests, demands and other communications
required or otherwise contemplated to be made under this Agreement shall be in
writing and in English and shall be provided by one or more of the following
means and shall be deemed to have been duly given (i) if delivered personally,
when received; (ii) if transmitted by facsimile, on the date of transmission
with receipt of a transmittal confirmation; or (iii) if by international courier
service, on the fourth (4th) business day following the date of deposit with
such courier service, or such earlier delivery date as may be confirmed in
writing to the sender by such courier service. Unless otherwise instructed, all
such notices, requests, demands and other communications shall be addressed to
Parties at their addresses and/or fax numbers as follows.

 
If to Distributor:
 
Global Infomercial Services, Inc.
10735 South Cicero Avenue
Suite 201
Oak Lawn, IL 60453
Phone: 708-229-2424
Fax: 708-229-2407

Attention: Scott F. Reid, President
 
With copy to Jean M. Roche
 
Jean M. Roche & Associates
Attorneys at Law
10735 South Cicero Avenue
Suite 205
Oak Lawn, IL 60453
Phone 708-423-1505
Fax 708-423-3822


If to Supplier:
 
Aerogrow International Inc.
6075 Longbow Drive
Boulder, Colorado 80301
Phone: 303-444-7755
Fax: 343-444-0406
Attention: Mitchell Rubin, CFO
 
16

--------------------------------------------------------------------------------


 

12.9.  
No Waiver. Failure by either Party to enforce any provision of this Agreement
will not be deemed a waiver of future enforcement of that or any other
provision.

 

12.10.  
Force Majeure. Neither Party shall be responsible for any failure to perform due
to unforeseen circumstances or to causes beyond the Party’s reasonable control,
including, but not limited to, acts of God, war, terrorist act, riot, embargoes,
acts of civil or military authorities, government orders, changes in statutes,
rules, or regulations, fire, floods, or accidents. In the event of any such
failure to perform, the Party in delay may defer the required performance date
only for a period equal to the time of event of force majeure is in effect. The
Parties acknowledge that the lack of liquidity by one Party shall not constitute
a Force Majeure event and that this Section 12.10 will not be applicable to any
payment obligations of either party.

 

12.11.  
Severability. If any provision of this Agreement is determined to be invalid or
unenforceable, the provision shall be deemed to be severable from the remainder
of this Agreement and shall not cause the invalidity or unenforceability of the
remainder of this Agreement. The Parties shall make their best efforts in order
to render effective such provisions of this Agreement not affected thereby and
this Agreement will continue in full force and effect.

 

12.12.  
Amendments. This Agreement may be modified or amended only in writing, signed by
both of the Parties.

 

12.13.  
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of an executed counterpart of this
Agreement by facsimile or .pdf/e-mail copy will be deemed as effective as
delivery of an originally executed counterpart.

 

12.14.  
Entire Agreement. This Agreement, including all Exhibits, constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
supersedes all prior agreements, understanding or representations, oral or
written between the Parties hereto regarding such matter.

 

17

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, as of the
Effective Date.
 
GLOBAL INFOMERCIAL SERVICES ("DISTRIBUTOR")
 
 
BY: Scott. F. Reid
 
TITLE: President
 
SIGNATURE: _____________________________
AEROGROW INTERNATIONAL INC.
("SUPPLIER")
 
BY: Mitchell Rubin
 
TITLE: CFO
 
SIGNATURE: ______________________________




--------------------------------------------------------------------------------



EXHIBIT A
 
 
AeroGrow has filed 19 patent applications in the United States to protect its
technologies and products. These applications are for:
 
·  seed germination pods that transport, support and germinate seedlings in
aeroponic or hydroponic devices and support the growth of the plant to maturity,
filed in November 2003, application serial number 10/714,786, and responded to
examiner’s second action,
 
·  use of infrared beams to measure plant roots which creates a basis for the
regulation of nutrients, oxygen and plant growth, filed in December 2003,
application serial number 10/748,321, and responding to examiner’s second
action,
 
·  PONDS (passive, osmotic nutrient delivery system) technology, which is a
nutrient delivery system using no moving parts, filed in March 2005, application
serial number 11/079,054,
 
·  RAIN (rain-aerated ionized nutrient) system technology, which
hyper-oxygenates and ionizes plant roots in AeroGrow’s kitchen garden systems,
filed in March 2005, application serial number 10/528,110,
 
·  rainforest growing dome for maximizing germination, filed in April 2005,
application serial number 11/098,176, and responded to examiner’s second action,
 
·  growing basket for optimizing liquid and nutrient delivery, filed in April
2005, application serial number 11/111,553, and responding to examiner’s second
action,
 
·  methods for growing plants using seed germination pods, filed in April 2005,
application serial number 11/112,269, and responding to examiner’s second
action,
 
·  devices and methods for growing plants by measuring liquid or nutrient usage
rate, the adaptive growth learning technologies, filed in December 2005,
application serial number 11/321,368,
 
·  time-release oxygen generating nutrient compositions and methods for growing
plants, filed in December 2005, application serial number 11/321,910,
 
·  pH buffered plant nutrient compositions and methods for growing plants, filed
in December 2005, application serial number 11/321,023,
 
·  apparatus and methods for delivering photoradiation to plants, filed in June
2006, application serial number 60/814,853,
 
·  smart garden devices and methods for hydroponic gardens, filed in June 2006,
application serial number 11/455,364,
 
·  indoor gardening appliance, filed in August 2005, application serial number
29/235,880,
 
·  master gardener baskets and methods for growing plants, filed in August 2006,
application serial number 60,840,575,
 
·  devices and methods for growing plants, filed in January 2007, application
serial number 11/653,121,
 
·  indoor gardening appliance, filed in January 2007, application serial number
29/271,260,
 

--------------------------------------------------------------------------------


 
·  indoor gardening appliance, filed January 2007, application serial number
29/271,259, and
 
·  systems and methods for controlling liquid delivery and distribution to
plants, filed January 2007, application serial number 11/654,164.
 
AeroGrow has filed 28 trademark applications in the United States (7 of which
have been allowed) and three trademark applications designating 33 countries,
which it intends to prosecute to protect its products and brand equity. The
applications are for:
 
·  Farmers Market Fresh, filed in July 2005, application serial number 78671280,
and allowed,
 
·  Kitchen Harvest filed in December 2005, application serial number 78781094,
 
·  AeroGarden filed in December 2005, application serial number 78781935, and
allowed,
 
·  Farmer’s Market in Your Kitchen, filed in March 2006, application serial
number 78836826, and allowed,
 
·  Off the Plant and Into the Pot, filed in March 2006, application serial
number 78836758, and allowed,
 
·  Cut & Cook, filed in March 2006, application serial number 78836736, and
allowed,
 
·  Bio-Dome, filed in March 2006, application serial number 78836718, and
allowed,
 
·  AeroPod, filed in March 2006, application serial number 78836577, and
allowed,
 
·  AeroGarden, filed in Mexico in June 2006, application serial number 790722,
and responding to examiner’s action,
 
·  AeroGarden, filed in 31 countries under the Madrid Protocol in June 2006,
application serial number A0005030,
 
·  AeroGarden, filed in Canada in June 2006, application serial number
1,305,822,
 
·  International Gourmet, filed in May 2006, application serial number 78874379,
and about to publish,
 
·  Farmer’s Market Fresh, filed in May 2006, application serial number 78882877,
and responding to examiner’s action,
 
·  AeroGrow, filed in April 2005, application serial number 78614573, responded
to examiners first action and suspended,
 
·  MiniGarden, filed in August 2006, application serial number 78955672,
 
·  GrowNow, filed in August 2006, application serial number 78955692, and
responding to examiner’s action,
 
·  Green Thumb Guarantee, filed in September 2006, application serial number
77007729,
 
·  BioTransport, filed in September 2006, application serial number 77009465,
 
·  Herb Appeal, filed November 2006, application serial number 77045636,
 

--------------------------------------------------------------------------------


 
·  Strawberry Patch, filed November 2006, application serial number 77045993
 
·  Sweet Rubies, filed December 2006, application serial number 77058522,
 
·  Plug & Grow, filed December 2006, application serial number 77058534,
 
·  Even Better Than Organic, filed December 2006, application serial number
77070519, and responding to examiner’s action,
 
·  AeroGarden, filed December 2006, application serial number 77073259, and
responding to examiner’s first action,
 
·  AeroGarden, filed December 2006, application serial number 77073339, and
responding to examiner’s first action,
 
·  AeroGarden, filed December 2006, application serial number 77073345, and
responding to examiner’s first action,
 
·  AeroGarden, filed December 2006, application serial number 77073362,
 
·  AeroGarden, filed December 2006, application serial number 77073424,
 
·  AeroGarden, filed December 2006, application serial number 77073448, and
 
·  Herb `n Serve, filed January 2007, application serial number 77095536.
 


 
TRADEMARKS
 
Title
Country
Number
Date of Renewal
                                       



 


 


--------------------------------------------------------------------------------



EXHIBIT B
 
[REDACTED]


--------------------------------------------------------------------------------



EXHIBIT C
 


TERRITORY
 


 
Exclusive rights in Japan, and Taiwan
 


 


 


--------------------------------------------------------------------------------



EXHIBIT D
 


[REDACTED]
 


--------------------------------------------------------------------------------



EXHIBIT E
 
INSPECTION AND REPAIR GUIDELINES
 
1) Distributor shall conduct inward inspection based on the Specifications.
Among other things, the AQL and MIL-STD-105E (or equivalent standard used in the
Territory) single sampling plan, with AQL minor 4.0 and major 1.0, shall be used
in determining and acceptable defect level (an “Unacceptable Defect Level”).
 
2) Distributor shall inform Distributor and Supplier if the inspection reveals
an Unacceptable Defect Level and the Parties will discuss and agree to a remedy
within three (3) business days. If an agreement is not reached within three (3)
business days, Supplier hereby agrees to allow Distributor to conduct a one
hundred percent (100%) inspection of all units received in that shipment, at
Supplier’s cost, provided that the inspection cost per unit does not exceed ten
percent (10%) of the unit price FOB value. Distributor shall invoice Supplier
the lesser of the actual cost of inspection or the labor cost of $20/hour to
perform the inspection. (Additionally, in the event the inspection reveals minor
defects and such defective units can be refurbished or repaired in the
Territory, Distributor will promptly inform Supplier, and if Supplier does not
respond within three (3) business days, Distributor may proceed with the
refurbishment and repair, provided that the refurbishing cost per unit does not
exceed an additional ten percent (10%) of the unit price FOB value. Distributor
shall invoice Supplier based on the lesser of the actual labor cost to refurbish
or repair the units and the labor cost of $20/hour to perform the refurbishment
plus, in addition and separately, any other actual expense incurred during the
refurbishment, including spare parts, tools, materials, fixtures and
detergents.)
 
3) In the event defective units will not be refurbished or repaired, Distributor
shall return such units to Supplier at Supplier’s expense and Distributor shall
receive a one-for-one replacement, or, at Distributor’s sole option, a refund
will be applied towards the next purchase order. Upon Supplier’s request,
Distributor shall return such units to Supplier at Supplier’s expense. In the
event that Supplier does not wish to have the defective units returned to it,
Supplier shall reimburse Distributor for disposal costs.
 
4) In the event that more than two percent (2%) of Product shipped to
Distributor under any one Purchase Order fails to conform to the Specifications
or the AQL, such non-conformance shall be considered an endemic problem, and, in
addition to a refund on all rejected Product, Distributor may, at its sole
option and discretion, as a non-exclusive remedy, terminate this Agreement for
breach in accordance with its terms, cancel all pending Purchase Orders, and
receive a refund of all monies paid to Supplier for such orders. Distributor may
also return all previously undiscovered non-conforming Product still in its
inventory.




--------------------------------------------------------------------------------



EXHIBIT F


FORMAT OF REGISTRATION OF EXCLUSIVE USE RIGHT OF THE TRADEMARKS


LETTER OF LICENSE




Date Month, Year


Trademark Registration No.  
(Japanese Trademark Application No.)




We hereby agree to establish the following registered license concerning the
trademark mentioned above.



1.  
The scope of the registered exclusive license.

Area: 
Term: During the valid term of this trademark
Contents: All




Registered Exclusive License Owner
Address:
 
 
Name:  
Representative: 




Trademark Owner
Address:  
 
 
Name: 
Representative:
 
 
____________________________________
            (Signature)
 
Nationality: 


--------------------------------------------------------------------------------



EXHIBIT G


[REDACTED]



--------------------------------------------------------------------------------

